Exhibit 10.2

 

THE BANK OF KENTUCKY, INC.

 

CRESTVIEW HILLS, KENTUCKY

 

EXECUTIVE DEFERRED CONTRIBUTION PLAN

 

The Executive Deferred Contribution Plan of The Bank of Kentucky, Inc. (the
“Plan”) is adopted effective September 1, 2003 (“Effective Date”). The purpose
of the Plan is to provide certain employees an opportunity to defer the receipt
of compensation pursuant to Section 451 of the Internal Revenue Code of 1986
(“Code”). It is intended to be an unfunded arrangement for the benefit of a
select group of highly compensated or management employees.

 

Accordingly, The Bank of Kentucky, Inc. hereby adopts the Plan pursuant to the
terms and provisions set forth below:

 

ARTICLE I

DEFINITIONS

 

Wherever used herein the following terms shall have the meanings hereinafter set
forth. Words in the masculine gender shall include the feminine and the singular
shall include the plural, and vice versa, unless qualified by the context. Any
headings used herein are included for the ease of reference only, and are not to
be construed so as to alter the terms hereof.

 

1.1 BENEFICIARY means the person or persons designated by a Participant to
receive benefits pursuant to Section 2.2 upon his death.

 

1.2 BOARD means the Board of Directors of the Company.

 

1.3 CODE means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations relating thereto.

 

1.4 COMMITTEE means the individuals appointed by the Board of Directors of the
Company to administer the Plan.

 

1.5 COMPANY means The Bank of Kentucky, Inc., a Kentucky banking company, and to
the extent provided in Section 11.7 below, any successor corporation or other
entity resulting from a merger or consolidation into or with the Company or a
transfer or sale of substantially all of the assets of the Company.

 

1.6 CONTRIBUTION means a credit made by the Company in the form of an Elective
Contribution to a Participant’s Deferred Compensation Account.

 

1.7 DEFERRED COMPENSATION ACCOUNT OR ACCOUNT means the bookkeeping account
established pursuant to Article V to reflect credits of Contributions pursuant
to Article III and credits and debits pursuant to Article IV. The amount of
Participant’s or Beneficiary’s Deferred Compensation Account shall be determined
as of the date of reference.

 

1.8 DISABILITY means Disability as defined in the Company’s qualified Section
401(k) plan, and if Company has no such plan, then as defined in Company’s other
qualified pension or profit sharing plan maintained for the benefit of Company’s
employees.

 

1.9 ELECTIVE CONTRIBUTIONS means a Contribution made to the Plan at the election
of a Participant, in lieu of cash compensation, including contributions made
pursuant to a salary reduction agreement or some other deferral mechanism.

 

1.10 ELIGIBLE EMPLOYEE means, for any Plan Year (or applicable portion thereof),
a person

 

1



--------------------------------------------------------------------------------

employed by the Company who is determined by the Board to be a member of a
select group of management or highly compensated employees and who is designated
by the Board to be an Eligible Employee under the Plan. By each November 1, the
Company shall notify those individuals, if any, who will be Eligible Employees
for the next Plan Year. If the Board determines that an individual first becomes
an Eligible Employee during a Plan Year, the Board shall notify such individual
of its determination and of the date during the Plan Year on which the
individual shall first become an Eligible Employee.

 

1.11 ENTRY DATE with respect to an individual means the first day of the pay
period following the date on which the individual first becomes an Eligible
Employee.

 

1.12 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations relating thereto.

 

1.13 NORMAL RETIREMENT AGE means the date on which a Participant attains age 65
years.

 

1.14 PARTICIPANT means any person so designated in accordance with the
provisions of Article II including, where appropriate according to the context
of the Plan, any former employee who is or may become (or whose beneficiaries
may become) eligible to receive a benefit under the Plan.

 

1.15 SEPARATION FROM SERVICE means the severance of a Participant’s employment
with the Company for any reason, including death, retirement or disability.

 

ARTICLE II

ELIGIBILITY AND PARTICIPATION

 

2.1 REQUIREMENTS. Every Eligible Employee shall be eligible to become a
Participant on the first Entry Date occurring on or after the date on which he
or she becomes an Eligible Employee. No individual shall become a Participant,
however, if he or she is not an Eligible Employee on the Entry Date.

 

Participation in the Plan is voluntary. In order to participate, an Eligible
Employee must make written application in such manner as may be required by
Section 3.1 and by the Company and must agree to make Elective Contributions as
provided in Article III.

 

2.2 DESIGNATION OF BENEFICIARY. Each Participant shall designate any person or
persons (who may be named contingently or successively) to receive such benefits
as may be payable under the Plan upon or after the Participant’s death, and such
designation may be changed from time to time by the Participant by filing a new
designation.

 

ARTICLE III

CONTRIBUTIONS

 

A Participant may authorize the Company to contribute to the Plan on his behalf
Elective Contributions. Such Elective Contributions shall be stated as either a
dollar amount or a whole percentage of Compensation to be earned by the
Participant.

 

On adoption of the Plan and on a Participant’s initial Entry Date, each
Participant shall be given thirty (30) days to elect Elective Contributions.
Such written notice shall contain an election of the dollar amount or percentage
of his Compensation to be contributed and authorization for the Company to
reduce his Compensation by such amount. The election shall remain in force until
suspended or revised by the Participant. Elective Contributions may be suspended
or revised at any time by giving prior written notice. After suspension, the
Participant shall not be eligible for further Elective Contributions until the
beginning of the next Plan Year, for which notice must be given at least thirty
(30) days prior to such Plan Year.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

DEEMED INVESTMENT OF PARTICIPANTS ACCOUNT

 

Subject to such limitations as may from time to time be required by law, imposed
by the Committee, or contained elsewhere in the Plan, and subject to such
operating rules and procedures as may be imposed from time to time by the
Committee, each Participant may communicate to the Committee directions as to
how his or her Deferred Compensation Account should be deemed to be invested
among such categories of deemed investments as may be made available by the
Committee hereunder. In such a case, the Participant’s Account will be credited
or debited with the increase or decrease in the realizable net asset value or
credited interest, as applicable, of the designated deemed investments.

 

ARTICLE V

ALLOCATION OF CONTRIBUTIONS AND EARNINGS

 

The Company will maintain on its books a Deferred Compensation Account for each
Participant to which shall be credited Contributions under Article III and
credits and debits under Article IV.

 

ARTICLE VI

VESTING

 

The Participants shall have a 100% vested right to the amounts credited to their
Deferred Compensation Account, payable at the time and in the form specified in
the Plan.

 

ARTICLE VII

DISTRIBUTIONS

 

7.1 AMOUNT. A Participant (or his or her Beneficiary if Participant is deceased)
shall become entitled to receive from the Company, at the time described in
Section 7.3 herein, the aggregate amount credited to the Participant’s Deferred
Compensation Account. Any payment due hereunder will be paid by the Company from
its general assets.

 

7.2 ELIGIBILITY FOR PAYMENT. Distribution of benefits from the Plan shall be
made no earlier than the date of Participant’s Separation from Service.

 

7.3 COMMENCEMENT OF DISTRIBUTIONS. Distribution of benefits to a Participant
under the Plan shall commence 60 days after the close of the Plan Year in which
the Participant incurs a Separation from Service, unless the Participant makes a
one-time irrevocable written election to defer commencement of benefits to a
specified later date, such election is made at least 30 days before the date
benefits commence, and the Committee consents in writing to the deferment. In
the event of a Separation from Service due to a Participant’s death or
Disability, a Beneficiary shall be entitled to commence the receipt of benefits
as soon as administratively feasible.

 

7.4 HARDSHIP DISTRIBUTIONS. The Committee may, upon written application of the
Participant, authorize a distribution of all or a portion of a Participant’s
Account. Distributions will be permitted only for purposes described in 26 CFR
Section 1.401(k)-1(d)(2), which establish standards deemed to satisfy the
hardship condition for distribution of elective contributions for qualified cash
or deferred arrangments. Specifically, these purposes are:

 

  (a) expenses for medical care previously incurred by the Participant, the
Participant’s spouse, or any dependents of the Participant, or necessary for
these persons to obtain medical care; or

 

  (b) costs directly related to the purchase of a principal residence for the
Participant, excluding mortgage payments; or

 

3



--------------------------------------------------------------------------------

  (c) payment of tuition, related educational fees, and room and board expenses,
for the next 12 months of post-secondary education for the Participant, or the
Participant’s spouse, children, or dependents; or

 

  (d) payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence.

 

ARTICLE VIII

FORM OF BENEFIT DISTRIBUTION

 

8.1 ELECTION. A Participant or Beneficiary may elect the form, subject to
Section 8.2 herein, of distribution of his or her benefits and may revoke that
election (with or without a new election) at any time at least 30 days before
his or her benefits begin, by notifying the Committee in writing of his or her
election.

 

8.2 FORMS OF DISTRIBUTION. Distributions of benefits shall be made, subject to a
Participant’s or Beneficiary’s election as set out below, in one of the
following forms:

 

(a) Separation from Service prior to Normal Retirement Age. A single lump sum
payment of the entire balance in a Participant’s Deferred Compensation Account.

 

(b) Separation from Service at or after Normal Retirement Age. (i) Periodic
payments over a specified period of time not to exceed 15 years, or (ii) a
single payment of the entire balance in a Participant’s account.

 

Separation from Service at Death. (i) Periodic payments over a specified period
of time not to exceed 15 years, or (ii) a single payment of the entire balance
in a Participant’s account.

 

8.3 FAILURE TO MAKE ELECTION. If a Participant or Beneficiary fails to elect a
form of distribution before 30 days preceding the distribution commencement
date, benefits shall be paid in substantially equal installments over 15 years.

 

ARTICLE IX

ADMINISTRATION OF PLAN

 

9.1 ADMINISTRATION BY THE COMMITTEE. The Committee shall be responsible for the
general operation and administration of the Plan and for carrying out the
provisions thereof.

 

9.2 GENERAL POWERS OF ADMINISTRATION. The Committee shall be entitled to rely
exclusively upon all tables, valuations, certificates, opinions and reports
furnished by any actuary, controller, counsel or other person employed or
engaged by the Committee with respect to the Plan.

 

ARTICLE X

AMENDMENT OR TERMINATION

 

10.1 AMENDMENT OR TERMINATION. The Company intends the Plan to be permanent but
reserves the right to amend or terminate the Plan when, in the sole opinion of
the Company, such amendment or termination is advisable.

 

10.2 AMENDMENTS TO ASSURE PROPER CHARACTERIZATION OF PLAN. Notwithstanding the
provisions of Section 10.1, the Plan may be amended by the Company at any time,
retroactively if required, if found necessary, in the opinion of the Company, in
order to assure that the Plan is characterized as a top-hat plan of deferred
compensation maintained for a select group of management or highly compensated
employees as described under ERISA Sections 201(2), 301(a)(3), and 401(a)(1) and
to conform the Plan to the provisions and requirements of any applicable law
(including

 

4



--------------------------------------------------------------------------------

ERISA and the Code). No such amendment shall be considered prejudicial to any
interest of a Participant or a Beneficiary hereunder.

 

10.3 EFFECT OF AMENDMENT OR TERMINATION. No amendment or termination of the Plan
shall directly or indirectly reduce the balance of the Deferred Compensation
Account held hereunder as of the effective date of such amendment or
termination, and the Deferred Compensation Account shall continue to be credited
or debited with the increase or decrease in the realizable net asset value or
credited interest, as applicable until distribution thereof. Notwithstanding the
termination of the Plan, amounts in the Deferred Compensation Account shall
continue to be held subject to the provisions of this Plan and distribution of
amounts in the Deferred Compensation Account shall be made to the Participant or
his beneficiary in the manner and at the time described in Article VII of the
Plan.

 

ARTICLE XI

GENERAL PROVISIONS

 

11.1 PARTICIPANT’S RIGHTS UNSECURED. The Plan at all times shall be entirely
unfunded. The right of a Participant or his designated Beneficiary to receive a
distribution hereunder shall be an unsecured claim against the general assets of
the Company, and neither the Participant nor a designated Beneficiary shall have
any rights in or against any specific assets of the Company. All amounts
credited to the Deferred Compensation Accounts of Participants shall constitute
general assets of the Company and may be disposed of by the Company at such time
and for such purposes as it may deem appropriate.

 

11.2 NO GUARANTEE OF BENEFITS. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.

 

11.3 NO ENLARGEMENT OF RIGHTS. No Participant shall have any right to receive a
distribution of contributions made under the Plan except in accordance with the
terms of the Plan. The establishment of this Plan shall not, and nothing
contained herein shall, be construed in any way to give any Participant the
right to continued employment with the Company or the right to be retained as an
independent contractor of the Company.

 

11.4 SPENDTHRIFT PROVISIONS. No interest of any person or entity in, or right to
receive a distribution under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a
distribution be taken, either voluntarily or involuntarily for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims for alimony, support, separate maintenance, and claim in
bankruptcy proceedings.

 

11.5 APPLICABLE LAW. The Plan shall be construed and administered under the laws
of the Commonwealth of Kentucky.

 

11.6 INCAPACITY OF RECIPIENT. If any person entitled to a distribution under the
Plan is deemed by the Company to be incapable of personally receiving and giving
a valid receipt for such payment, then, unless and until claim therefor shall
have been made by a duly appointed guardian or other legal representative of
such person, the Company may provide for such payment or any part thereof to be
made to any other person or institution then contributing toward or providing
for the care and maintenance of such person. Any such payment shall be a payment
for the account of such person and a complete discharge of any liability of the
Company and the Plan therefor.

 

11.7 CORPORATE SUCCESSORS. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Company or by the merger or consolidation of
the Company into or with any other corporation or any other entity, but the Plan
shall be continued after such sale, merger, or consolidation only if and to the
extent that the transferee, purchaser, or successor entity agrees to continue
the Plan. In the event that the Plan is not continued by the transferee,
purchaser, or successor, entity, then the Plan shall terminate subject to the
provisions of Section 10.3.

 

5



--------------------------------------------------------------------------------

11.8 UNCLAIMED BENEFIT. Each Participant shall keep the Committee informed of
his current address and the current address of his designated Beneficiary. The
Committee shall not be obligated to search for the whereabouts of any person. If
the location of a Participant is not made known to the Committee within three
(3) years after the date on which payment of the Participant’s Deferred
Compensation Account may first be made, payment may be made as though the
Participant had died at the end of the three-year period. If, within one
additional year after such three-year period has elapsed, or, within three years
after the actual death of a Participant, the Committee is unable to locate any
designated Beneficiary of the Participant, then the Company shall have no
further obligation to pay any benefit hereunder to such Participant or
designated Beneficiary and such benefit shall be irrevocably forfeited.

 

11.9 LIMITATIONS ON LIABILITY. Notwithstanding any of the preceding provisions
of the Plan, neither the Company nor any shareholder, director, officer,
employee or agent of the Company shall be liable to any Participant, former
Participant, or other person for any claim, loss, liability, or expense incurred
in connection with the Plan or the administration thereof.

 

IN WITNESS WHEREOF, the Company has formally adopted this Plan as of the date
and year first above written.

 

The Bank of Kentucky, Inc. By:        

--------------------------------------------------------------------------------

   

Rodney S. Cain

Chairman of the Board

 

6